Citation Nr: 0206515	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
groin injury.  

2.  Entitlement to service connection for a right leg 
disorder manifested by a burning sensation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
September 1949.  

The issues on appeal arise from an August 1999 rating action 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in Nashville, TN.  The veteran perfected an 
appeal with respect to that decision in September 2000, and 
in April 2002 appeared at a hearing conducted by the 
undersigned at the RO.  Thereafter, a transcript of that 
hearing was associated with the claims file, and the matter 
was transferred to the Board of Veterans' Appeals (Board) in 
Washington, D.C.

At the hearing conducted by the undersigned in April 2002, 
the veteran appeared to raise a claim for entitlement to 
service connection for a back disability.  In this regard, it 
was brought out that the veteran's leg complaints might 
actually be a manifestation of a low back disability, rather 
than a discrete disability of the leg.  Since the issue on 
appeal, and the one addressed herein, is confined to an 
actual leg disability, and does not contemplate any back 
disability that may have as one of its symptoms a radiating 
discomfort down the leg, the claim related to the back is 
referred to the RO for appropriate action.  

Finally, the Board notes that in his initial application for 
benefits, the veteran appeared to have contended that the 
disabilities for which he was claiming service connection 
were the consequence of his exposure to ionizing radiation 
that occurred when his ship docked near a nuclear weapons 
test site during service.  At the hearing conducted in April 
2002, however, the veteran specifically stated that he was 
not claiming his disabilities were related to exposure to 
radiation.  Accordingly, the Board will not address that 
particular theory of entitlement in its decision below.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  An injury to the groin was not documented in any service 
medical record, or in any subsequent private medical records.  

3.  The veteran's sexual/erectile dysfunction is not shown to 
be related to service by any competent medical authority.  

4.  Complaints of a right leg burning sensation are not 
documented in any service medical record, or in any post 
service medical record.  

5.  Private medical records dated in 1995 reflect that the 
veteran's complaints of a burning discomfort in the left leg 
were attributed to shingles.  

6.  A burning sensation in the right leg is not shown to be 
related to service by any competent medical authority.  


CONCLUSIONS OF LAW

1.  The residuals of a groin injury were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  A right leg disorder manifested by a burning sensation 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, and supplemental statement of the case sent to 
the veteran essentially notified him of the contents of the 
VCAA, of the evidence required to grant his claim, and of the 
information and evidence needed to substantiate it.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, and the RO obtained the 
records of the veteran's post service medical treatment 
between 1951 and when his claim was submitted in 1998.  In 
this regard, it is observed that the veteran testified that 
in 1998 he had received treatment for back complaints at the 
VA Medical Center in Memphis, the records of which have not 
been obtained.  Since, however, this treatment was apparently 
to investigate back complaints, and this appeal does not 
address any disability of the back, there appears to be no 
useful purpose in attempting to obtain copies of those VA 
records for consideration in this appeal.  

Further, it is observed that the veteran has not been 
examined for VA purposes in connection with this claim.  Such 
examinations, however, are only necessary when the 
information and evidence of record establishes the veteran 
suffered an injury or disease in service and indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease.  See 38 C.F.R. § 3.159 (c)(4).  
As will be explained in the body of the decision below, the 
record does not establish that the veteran suffered any 
relevant injury or disease in service, or that any current 
disability for which benefits are claimed is related to 
service.  Accordingly, the duty to assist the veteran in this 
particular case, does not included providing him a medical 
examination.  Under these circumstances, the Board finds 
that, as with the notice requirements of the VCAA, the 
development requirements of that law also have been met.  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

With respect to the veteran's claim concerning the residuals 
of a groin injury, his contentions may be briefly summarized.  
It is his position that he developed sexual/erectile 
dysfunction as a consequence of an injury he sustained to his 
groin in service.  He recalled this injury occurred when he 
fell down an open escape hatch while on board his ship.  

A review of the veteran's service medical records reveals no 
documentation of any groin injury.  His records do show that 
he sprained his right knee when he fell down a hatch in 1948, 
but there was no mention of any injury to the groin.  
Similarly, when he was examined in connection with his 
discharge from the Navy in 1949, there were no significant 
abnormalities noted about the genito-urinary system.  
Likewise, the veteran's post service medical records, which 
document the treatment he received between 1951 to when he 
submitted his application for benefits in 1998, also fail to 
show any occasion when he complained of a groin injury.  

In this case, the premise upon which the veteran based his 
claim for benefits is that his current disability is the 
residual of a specific injury.  His treatment records, which 
span more than half a century, however, fail to show any 
complaints or treatment for the primary injury.  Obviously, 
this weighs heavily against a claim for benefits based on the 
residuals of this injury.  Further, while the veteran's post 
service medical records reflect treatment for edema of the 
penis in 1951, (attributed to a reaction to medication), and 
a number of subsequent occasions when he was treated for 
prostatitis, it was not until 1975 that any mention was made 
of "relative impotence" complaints.  This, however, was 
apparently after the veteran had fathered 4 children and some 
16 or 17 years after undergoing a vasectomy.  In any case, 
the complaint of relative impotence was not attributed in any 
way to the veteran's military service.  Similarly, the 
sexual/erectile dysfunction complaints intermittently noted 
over the next 20 years were not in any way indicated by those 
treating the veteran to be related to service, or indeed, to 
any groin injury.  

The absence of any medical record reflecting that the veteran 
sustained an injury to the groin, together with the absence 
of any medical record linking the veteran's current 
sexual/erectile dysfunction to service and his failure to 
identify any medical report or opinion that would support his 
contention that his current dysfunction is linked to an 
injury in service, weighs heavily against the veteran's 
contentions being true.  In view of this, the Board concludes 
that the evidence in this case fails to present a basis upon 
which to establish service connection for the residuals of a 
groin injury, and the veteran's appeal in this regard must be 
denied.  

With respect to the veteran's claim for a leg disability 
manifested by a burning sensation, he contends that this 
problem first occurred during service, and has been occurring 
intermittently since then.  The veteran's service medical 
records fail to show any complaints of this nature, and no 
significant abnormalities of his extremities, joints, or 
muscles were noted when he was examined in connection with 
his service discharge in 1949.  (As mentioned above, the 
veteran sprained his right knee when he fell through a hatch 
in 1948, but there were no complaints at that time of any 
burning sensation, and the complaints he expressed to the 
undersigned at his hearing did not particularly involve the 
knee.)  

The post service medical records associated with the claims 
file date from 1951 to 1998 likewise do not reflect any 
occasion when the veteran was seen for complaints of any 
burning sensation in his right leg.  They do show that in 
1995, approximately 46 years after service, the veteran was 
seen for complaints of burning and discomfort in his left 
leg, but this was attributed to shingles (varicella zoster).  
There was no indication that this was considered to be in any 
way related to military service, or to actually represent a 
disability of the leg.  

As with the veteran's claim concerning the residuals of a 
groin injury, the absence of any medical record reflecting 
that the veteran ever complained of a burning sensation in 
either leg until 1995, together with the absence of any 
medical record linking the veteran's post service burning 
sensation complaints to service and, indeed, the absence of 
medical evidence reflecting that the veteran actually has a 
leg disability, weighs heavily against the veteran's 
contentions in support of this claim.  In view of this, it is 
the Board's conclusion that a basis upon which to establish 
service connection for a right leg disorder manifested by a 
burning sensation must be denied.  


ORDER

Service connection for the residuals of a groin injury is 
denied.  

Service connection for a right leg disorder manifested by a 
burning sensation is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

